DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. 2016904884, filed in Australia on 28 November 2016 has been received.

Claim Objections
In claim 47, the language “…and cannula [[are comprised of]] comprise a radiopaque material.” should be changed for clarity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In claim 43, the language “… and (ii) an adhesive portion arranged to attach to skin of the patient.” Includes part of the patient in the claim scope and should be revised. Examiner suggests to rephrase this feature in terms of “… and (ii) an adhesive portion [[arranged]] configured to attach to skin of the patient.” 

Claim Interpretation - 35 U.S.C. 112(f):

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

In claim 34, the limitation “…by a securing means …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “prevented from rotating” 
In claim 42, the limitation “…further comprising an anchoring means…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “to secure the percutaneous drainage device to the patient” without reciting sufficient structure to achieve the function.  
In claim 45, the limitation “…by a connector means…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “is detachable and attaches to” without reciting sufficient structure to achieve the function. 
In claim 46, the limitation “…a pressure regulation means …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for generating negative pressure in the collection vessel” without reciting sufficient structure to achieve the function. 

Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 34, 42, 45 and 46 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 

In claim 35, the limitation “…a securing means…” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. This claim does not invoke 35 U.S.C. 112(f) since it recites “… one or more grooves disposed on a surface of the lumen …” and “…one or more corresponding ribs on the penetration component …” 
In claim 43, the limitation “…an anchoring means…” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. This claim does not invoke 35 U.S.C. 112(f) since it recites “…one or more of (i) a clamp … and (ii) an adhesive portion …”
If applicant wishes to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claims so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitations are written as a function to be performed and the claims do not recite sufficient structure, material, or acts for performing the claimed function.

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 34, 35, 45 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 calls for “…and the penetration component is located in a lumen of the cannula …” Parent claim 30 describes “…wherein the cannula provides a passage through which a fluid collection may be drained from the patient.” The passage of claim 30 and the lumen of claim 34 appear to be the same feature. Examiner suggests to select only one term to describe this feature. 
Claim 35 also recites a “lumen” which should be revised accordingly. 
Claim 45 recites the limitation “…wherein the collection vessel is detachable and attaches to the anchoring means by a connector means.” There is insufficient antecedent basis for this limitation, claim 45 does not depend on claim 42 or 43. 
Claim 49 recites “…wherein the fluid collection is a liquid and/or gas.” This language is ambiguous since parent claim 30 describes a “subcutaneous fluid collection site,” which is not a collected material but is instead a location on a patient’s body. Examiner suggests to rephrase this feature as “…wherein the collected fluid [[collection]] is a liquid and/or gas.”





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-39 and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li; Jiangming (US 20120109111 A1).
Regarding claim 30, Li discloses a percutaneous drainage device (¶ [0004], a fenestration system can be useful for draining cysts, abscesses; ¶ [0036] FIGS. 1A-1B show a fenestration system 100), comprising:
a penetration component (¶ [0036], drainage screwdriver 102); 
slidably engaged with a cannula (¶ [0036], drainage screw 104); 
the penetration component having a piercing end arranged to penetrate tissue of a patient (¶ [0036], The drainage screwdriver 102 includes a distal tip 108 that is sharp and configured for piercing a tissue); and 

wherein the cannula provides a passage through which a fluid collection may be drained from the patient (¶ [0042], lumen 154 that passes from a tissue penetrating end 156 to a drainage end 158 such that material from a cyst can pass into the tissue penetrating end 156, through the lumen 154 and out from the drainage end 158).
Regarding the limitations of a percutaneous drainage device and introducing an open end of the cannula to a subcutaneous fluid collection site, Li discloses that the drainage device is configured for draining a cyst or abscess (¶ [0003], [0004]). Therefore, Li’s device is capable of passing through subcutaneous tissue to perform percutaneous drainage. 

Regarding claims 31-33, 35-39 and 47-49, Li discloses a percutaneous drainage device wherein the penetration component has a threaded portion at or adjacent the piercing end (¶ [0059] In one embodiment, the tip can be configured as a screw-type tip that includes threads so that the tip can be threaded through a tissue); 
whereby rotation of the penetration component assists the piercing end to drive into the tissue of the patient toward a subcutaneous fluid collection site (¶ [0059] Also, the threads can be configured as blades to cut the tissue while being screwed through the tissue); 

the penetration component is movable between a first position in which the penetration component is located concentrically within the cannula (¶ [0036] FIGS. 1A-1B show a fenestration system 100 that includes a drainage screwdriver 102 retaining a drainage screw 104); and 
a second position in which the penetration component is retracted and separate from the cannula (¶ [0037] FIG. 1C, The drainage screwdriver 102 is shown without the drainage screw 104); 
the penetration component is prevented from rotating inside a lumen of the cannula by a securing means, the securing means comprising one or more grooves disposed on a surface of the lumen (¶ [0042], one or more engaging member receivers 160); 
the one or more grooves configured to engage with one or more corresponding ribs on the penetration component (¶ [0038], the elongate shaft 114 can include one or more screw engaging members 128a-128c); 
the piercing end is provided with a cutting tool, wherein the cutting tool is fixed, retractable or removable (¶ [0037], Also, the distal tip 108 can include a blade 122 that can facilitate piercing a tissue); 
the piercing end and/or cannula is driven into patient tissue by rotation of the penetration component (¶ [0085], The method (200a) can be performed by piercing the 
the piercing end is driven into patient tissue by rotation of the penetration component (¶ [0085], rotating the drainage screwdriver 102); and 
rotation is actuated by rotational manipulation of a handle (¶ [0037], the drainage screwdriver 102 includes … handle 112); 
at least part of an outer surface of the cannula is threaded (¶ [0043] The outer surface 153 can include a threaded surface 166 that includes one or more threads 168); 
at least part of one or both of the penetration component and cannula are comprised of a radiopaque material or comprise one or more radiopaque depth markings (¶ [0103], the screw can include a radiopaque material … platinum, tungsten, silver); 
the fluid collection is a liquid and/or gas (¶ [0086], method of draining a fluid from a subject can include … wherein an internal lumen of the drainage screw drains the fluid from the tissue). 

Regarding claim 34, Li discloses a percutaneous drainage device wherein the penetration component is movable between a first position in which the penetration component is located concentrically within the cannula (¶ [0036] FIGS. 1A-1B show a fenestration system 100 that includes a drainage screwdriver 102 retaining a drainage screw 104); and 

the penetration component is located in a lumen of the cannula when in the first position (¶ [0038] The distal portion 126 (e.g., drainage screw receiving segment) of the elongate shaft 114 is configured with a smooth surface 130 that allows for the drainage screw 104 to slide onto and off from the elongate shaft 114); and 
(ii) the penetration component is prevented from rotating inside the lumen by a securing means (¶ [0038], screw engaging members 128a-128c; ¶ [0042], engaging member receivers 160). 
This claim describes an optional limitation of (i) a tight tolerance. Since Li discloses the non-optional first and second positions and the optional (ii) securing means, Li anticipates this claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Li; Jiangming (US 20120109111 A1) in view of Spenciner; David B. et al. (US 20170086966 A1).
Regarding claims 40 and 41, Li lacks a frangible portion. Spenciner discloses an adjustable length surgical screw (¶ [0001], [0007], [0012], [0043], [0045] FIGS. 1 and 2 illustrate one implementation of a fixation device 2);  
wherein a length of the surgical screw is adjustable by cutting or by breaking along a frangible portion (¶ [0046], Thus, breakage at different ones of the points 8a, 8b, 8c can result in a fixation device 2 of a different longitudinal length … The longitudinal lengths L, L1, L2, L3 can have various values). 
Spenciner permits a surgeon to adjust the length of an implanted device, based on the dimensions of a target site (¶ [0044], save time and/or may help ensure that a fixation device with a wrong length is not used). One would be motivated to modify Li with the frangible portion of Spenciner to customize a drain cannula for differently sized tissue sites. Therefore, it would have been obvious to modify Li with the frangible portion of Spenciner in order to accommodate differently sized tissue sites. 
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li; Jiangming (US 20120109111 A1) in view of Atashroo; David A. et al. (US 20180021486 A1). 
Regarding claims 42 and 43, Li lacks an anchoring means that includes a clamp or adhesive portion. Atashroo discloses a surgical drain system (¶ [0002], [0005], [0006], [0051]), comprising: 
a percutaneous drainage device (¶ [0051], drain tube 24); 
further comprising an anchoring means, the anchoring means arranged to secure the percutaneous drainage device to the patient (¶ [0051], an adapter 20 having a flange 22; ¶ [0063], The adapter 20 is external and secured to the skin surface by adhesive, suture, or combinations thereof); 
wherein the anchoring means comprises one or more of (i) a clamp, adapted to clamp around an outer circumference of a portion of the cannula protruding from the patient; and (ii) an adhesive portion arranged to attach to skin of the patient (¶ [0063], The adapter 20 is external and secured to the skin surface by adhesive, suture, or combinations thereof). 
Atashroo prevents an invasive medical device from detaching inadvertently. Additionally, Atashroo’s adhesive reduces the risk of contamination from materials entering an incision from the outer surface of the cannula. One would be motivated to modify Li with the adhesive anchoring means of Atashroo to physically fasten the cannula and avoid infection. Therefore, it would have been obvious to modify Li with the anchoring means of Atashroo in order to secure the cannula to the skin surrounding an incision, and protect the incision against infection. 
Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Li; Jiangming (US 20120109111 A1) in view of Opie; John C. et al. (US 20060195069 A1).
Regarding claims 44-46, Li lacks a detachable collection vessel and pressure regulation means. Opie discloses a hematoma drain (¶ [0003], [0011], [0022], [0025], drain 1), comprising: 
a cannula (¶ [0025], main body 5); 
further comprising a collection vessel in fluid communication with the cannula (¶ [0037] FIGS. 5A and 5B show a portable ellipsoid bulb or "grenade" style vacuum reservoir or fluid container 112); 
wherein the collection vessel is detachable and attaches to an anchoring means by a connector means (¶ [0041], respective ports 20, 26 and 28; ¶ [0047], The tubing is then connected to a collapsible ellipsoid portable vacuum reservoir); 
further comprising a collection vessel in fluid communication with the cannula, wherein the collection vessel has a pressure regulation means for generating negative pressure in the collection vessel (¶ [0038], Moreover, the vacuum may be created from expansion (or decompression) of fluid container 112 after it has been compressed, and/or from an external vacuum source (not shown) that provides vacuum to fluid container 112).  
Opie applies a pressure gradient that actively removes fluid from a drainage site and safely retains the fluid (¶ [0038] Vacuum is applied to draw body fluid from a wound site, via drain 1 and outflow tubing 15 into internal reservoir 112F). One would be motivated to modify Li with the detachable collection vessel and pressure regulation . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker; Bruce B.	US 20060276738 A1
Zaleski; Edward R. et al.	US 20060004368 A1
Miller; Larry J. et al.	US 6228088 B1
Chan; Kwan-Ho	US 6607535 B1
Roberts; Craig P. et al.	US 5372583 A
Von Hoff; Daniel D. et al.	US 4772261 A
Coleman; R. Glen	US 5645547 A
Reiley; Mark A et al.	US 6575919 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781